Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 1, 2011                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  142117 (74)                                                                                             Mary Beth Kelly
  142118                                                                                                  Brian K. Zahra,
                                                                                                                     Justices

  CHARTER TOWNSHIP OF HARING,
           Plaintiff-Appellant,
                                                                   SC: 142117
  v                                                                COA: 292122
                                                                   Wexford CC: 08-020967-CK
  CITY OF CADILLAC,
             Defendant-Appellee.
  __________________________________
  TOWNSHIP OF SELMA,
           Plaintiff-Appellant,
  and
  TOWNSHIP OF CLAM LAKE,
           Plaintiff,
                                                                   SC: 142118
  v                                                                COA: 292164
                                                                   Wexford CC: 08-021381-CK
  CITY OF CADILLAC,
             Defendant-Appellee.
  __________________________________

         On order of the Chief Justice, the motion by the Michigan Municipal League for
  leave to file a brief amicus curiae is considered and it is granted.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 1, 2011                      _________________________________________
                                                                              Clerk